                                                                        Exhibit
10.1

 
 
EMPLOYMENT AGREEMENT dated as of June 22, 2006 (the “Employment Agreement”), by
and between MILLENNIUM CELL INC., a Delaware corporation (“Millennium Cell”),
and H. DAVID RAMM, an individual residing at 35 West Terrace Drive, Houston,
Texas 77007-7040 (“Executive”).


In consideration of the extension of Executive’s employment as Chief Executive
Officer of Millennium Cell and in replacement of that certain employment
agreement between Millennium Cell and Executive dated as of August 12, 2005 (the
“Previous Agreement”), and the mutual covenants set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:


1. Term. Millennium Cell hereby agrees to continue to employ Executive, and
Executive hereby accepts such continued employment, under and subject to all of
the terms, conditions and provisions hereof, for a term commencing on January 1,
2006, and ending on the close of business on December 31, 2006 (the “Employment
Term”). At the end of the Employment Term, this Employment Agreement shall renew
automatically for additional one-month periods unless either party delivers to
the other party 30 days’ prior written notice of such party’s election that the
Employment Term not be so renewed. If this Employment Agreement is extended in
accordance with the preceding sentence, the “Employment Term” shall be extended
until the end of the applicable extension period. The parties agree and
acknowledge that the Previous Agreement shall be null and void and of no further
force and effect as of the date hereof.


2. Duties. During the Employment Term, Executive will be employed as Millennium
Cell’s Chief Executive Officer. Executive shall be responsible for all duties
customarily associated with his title, and be responsible for the general
management of the business and operations of Millennium Cell. Executive shall
report directly to the Chairman of the Board of Directors of Millennium Cell (or
any individual director designated by such Chairman). Executive shall be allowed
to devote time to other activities and employment; provided, that Executive
shall devote a sufficient amount of time to Millennium Cell so as to be able to
perform his duties under the above-mentioned title and shall make himself
available after regular business hours (by telephone, e-mail and facsimile
machine) and shall travel if and as necessary in order to conduct Millennium
Cell’s business and fully discharge Executive’s responsibilities under this
Employment Agreement.


3. Compensation; Fringe Benefits. As full consideration for the services
provided by Executive hereunder, Executive shall be paid $12,500 per month,
payable monthly on the first business day of each month during the Employment
Term, and granted fifty thousand (50,000) restricted shares of common stock, par
value $.001 per share, of Millennium Cell, which restricted shares shall be
subject to the vesting schedule, forfeiture events and other terms, conditions
and restrictions set forth in this Employment Agreement, in that certain
Restricted Stock Grant Agreement dated as of the date hereof (the “Grant
Agreement”) issued by Millennium Cell to Executive and in that certain Amended
and Restated Millennium Cell Inc. 2000 Stock Option Plan, amended effective
December 1, 2001 (the “Plan”).
 
 

--------------------------------------------------------------------------------


 

 
4. Termination. This Employment Agreement may be terminated by any party at any
time for any reason. In the event of any termination of this Employment
Agreement, Executive agrees, acknowledges and understands that he shall not be
eligible for any severance payments except as set forth in the Grant Agreement.


5. No Solicitation of Employees. During the Employment Term, and for a period of
one year after the expiration or earlier termination of this Employment
Agreement, other than in the course of Executive’s performance of his duties on
behalf of Millennium Cell, Executive shall not for any reason, directly or
indirectly, through another person or entity (i) induce or attempt to induce any
officer, director, employee, contractor, consultant or advisor (collectively,
“Personnel”) of Millennium Cell or any of its Affiliates (as defined below) to
end or terminate its relationship with Millennium Cell or such Affiliates, or in
any way interfere with the relationship between Millennium Cell or any such
Affiliates, on the one hand, and any of their Personnel, on the other hand, (ii)
knowingly hire or assist a third party seeking to have any member of the
Personnel of Millennium Cell or its Affiliates until six months after such
individual’s relationship with Millennium Cell and/or any Affiliate of
Millennium Cell has been terminated or (iii) induce or attempt to induce any
client, customer, supplier, vendor, licensee or other business relation of
Millennium Cell or any of its Affiliates to cease doing business with Millennium
Cell or its Affiliates, or in any way interfere with the relationship between
any such client, customer, supplier, vendor, licensee or business relation, on
the one hand, and Millennium Cell or any its Affiliates, on the other hand.


6. Confidential Information. Executive recognizes and acknowledges that
Millennium Cell and its Affiliates’ trade secrets and confidential or
Proprietary Information (as defined below), including such trade secrets or
information as may exist from time to time, and information as to the identity
of customers of Millennium Cell and its Affiliates, and other similar items
(collectively, “Confidential Information”), are valuable, special and unique
assets of Millennium Cell’s business, the access to and knowledge of which are
essential to the performance of the duties of Executive hereunder. Executive
will not, in whole or in part, disclose, at any time, either during or
subsequent to his employment with Millennium Cell, such Confidential Information
to any person, firm, corporation, limited liability company, partnership,
association or any other entity for any reason or purpose whatsoever, except as
required in connection with Executive’s duties to Millennium Cell and except to
Millennium Cell’s Personnel and similar representatives who are aware of the
confidential nature thereof and are bound by a duty of confidentiality with
respect thereto, nor shall Executive make use of any such Confidential
Information for his own purposes or for the benefit of any person, firm,
corporation limited liability company, partnership, association or other entity
(except Millennium Cell) under any circumstances; provided, however, that
Executive may disclose (i) information in the public domain not as a result of a
breach of this Employment Agreement, (ii) information lawfully received from a
third party who had the right to disclose such information and was not violating
an obligation to Millennium Cell in connection therewith and (iii) information,
other than Proprietary Information, learned through Executive’s own independent
skill, knowledge, know-how and experience to whatever extent and in whatever way
Executive wishes, in each case consistent with Executive’s obligations under
this Employment Agreement. In the event that Executive is requested or required
(by oral questions, deposition, interrogatories, requests for information or
documents, subpoena, civil
 
 
2

--------------------------------------------------------------------------------


 
investigative demand or other process) to disclose all or any part of any
Confidential Information, Executive shall use reasonable efforts to provide
Millennium Cell with prompt notice of such request or requirement so that
Millennium Cell may seek an appropriate protective order or waive compliance
with the provisions of this Employment Agreement, as well as notice of the terms
and circumstances surrounding such request or requirement. In any such case,
Executive shall discuss with Millennium Cell the advisability of pursuing any
such order or other legal action or available steps to resist or narrow such
request or requirement. If, failing the entry of a protective order or the
receipt of a waiver hereunder, Executive is legally compelled to disclose
Confidential Information, Executive may disclose that portion of the
Confidential Information which Executive is legally compelled to disclose. In
any event, Executive shall use reasonable efforts to cooperate with Millennium
Cell’s efforts to obtain and shall not oppose action by Millennium Cell to
obtain, an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the disclosure of such information.


7. Ownership of Proprietary Information. Executive acknowledges and agrees that
all information that has been created, discovered or developed by Millennium
Cell, its subsidiaries, affiliates, licensors, licensees, successors or assigns
(collectively, the “Affiliates”) (including, without limitation, information
relating to the development of Millennium Cell’s business created, discovered,
developed or made known to Millennium Cell or the Affiliates by the Executive
during the Employment Term and information relating to Millennium Cell’s
customers, suppliers, consultants and licensees) and/or in which property rights
have been assigned or otherwise conveyed to Millennium Cell or its Affiliates,
shall be the sole property of Millennium Cell or its Affiliates, as applicable,
and Millennium Cell or its applicable Affiliate, as the case may be, shall be
the sole owner of all patents, patent rights, licenses and other proprietary
rights in connection therewith, including, but not limited to, the right to file
applications for statutory protection. All of the aforementioned information is
hereinafter called “Proprietary Information”. By way of illustration, but not
limitation, Proprietary Information includes trade secrets, processes,
discoveries, structures, inventions, designs, ideas, works of authorship,
copyrightable works, trademarks, copyrights, formulas, data, know-how, show-how,
improvements, inventions, product concepts, techniques, information or
statistics contained in, or relating to, marketing plans, strategies, forecasts,
blueprints, sketches, records, notes, devices, drawings, customer lists, patent
applications, continuation applications, continuation-in-part applications, file
wrapper continuation applications and divisional applications and information
about Millennium Cell’s or its Affiliates’ Personnel and/or advisors (including,
without limitation, the compensation, responsibility and performance of such
Personnel).


8. Disclosure and Ownership of Inventions. (a) During the Employment Term,
Executive agrees that he will promptly disclose to Millennium Cell, or any
persons designated by Millennium Cell, any and all improvements, inventions,
designs, ideas, works of authorship, copyrightable works, discoveries,
trademarks, copyrights, trade secrets, formulas, processes, structures, product
concepts, marketing plans, strategies, customer lists, techniques, blueprints,
sketches, records, notes, devices, drawings, know-how, data, whether or not
patentable, patent applications, continuation applications, continuation-in-part
applications, file wrapper continuation applications and divisional applications
(collectively hereinafter referred to as the “Inventions”), made or conceived or
reduced to practice or learned by Executive, either alone or jointly with
others, during the Employment Term.
 

 
3

--------------------------------------------------------------------------------


(b) Executive agrees that all Inventions shall be the sole property of
Millennium Cell to the maximum extent permitted by applicable law and to the
extent permitted by law shall be “works made for hire” as that term is defined
in the United States Copyright Act (17 USCA, Section 101). To the extent that
any Inventions are not deemed “works made for hire”, Executive hereby agrees to
assign such Invention to Millennium Cell. Millennium Cell shall be the sole
owner of all patents, copyrights, trademarks, trade secret rights and other
intellectual property or other rights in connection therewith. Executive hereby
agrees to assign to Millennium Cell all right, title and interest Executive may
have or acquire in all Inventions. Executive further agrees to assist Millennium
Cell in every proper way (but at Millennium Cell’s expense) to obtain and from
time to time enforce patents, copyrights, trademarks or other rights on said
Inventions in any and all countries, and to that end Executive will execute all
documents necessary:
 
(i) to apply for, obtain and vest in the name of Millennium Cell alone (unless
Millennium Cell otherwise directs) letters patent, copyrights, trademarks or
other analogous protection in any country throughout the world and when so
obtained or vested to renew and restore the same; and
 
(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright, trademark or other analogous protection.


(c) Executive’s obligation to assist Millennium Cell in obtaining and enforcing
patents, copyrights and trademarks for the Inventions in any and all countries
shall continue beyond the Employment Term, but Millennium Cell agrees to
compensate Executive at a reasonable rate after the expiration of the Employment
Term for time actually spent by Executive at Millennium Cell’s request in
connection with such assistance.


9. Injunction. Executive agrees that his failure to perform the obligations
provided by Sections 5, 6, 7 or 8 of this Employment Agreement will result in
material irreparable injury to Millennium Cell for which there is no adequate
remedy at law and that it will not be possible to measure damages for such
injuries precisely. Accordingly, Executive agrees that if he breaches, or
proposes to breach, any portion of Sections 5, 6, 7 or 8 of this Employment
Agreement, Millennium Cell shall be entitled, in addition to all other remedies
that it may have and without the posting of a bond or other security, to a
temporary restraining order and/or an injunction, specific performance or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to Millennium Cell.


10. Acknowledgment; Enforceability. Executive has reviewed this Employment
Agreement in its entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Employment Agreement and fully understands all
provisions of this Employment Agreement. Executive hereby acknowledges that the
type and periods of restriction imposed in the provisions of this Employment
Agreement are fair and reasonable and are reasonably required for the protection
of Millennium Cell’s Proprietary Information, Confidential Information and the
goodwill associated with Millennium Cell’s business.
 
 
4

--------------------------------------------------------------------------------


 
Executive hereby further acknowledges that the provisions of this Employment
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any portion or provision of this Employment Agreement is to any
extent declared illegal, invalid or unenforceable by a court of competent
jurisdiction, then this Employment Agreement shall be deemed amended to modify
or delete therefrom the portion thus declared illegal, invalid or unenforceable,
and the remainder of this Employment Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal, invalid or unenforceable, will not be affected thereby, and
each portion and provision of this Employment Agreement shall be valid and
enforceable to the fullest extent permitted by law. In the event that any
provision of this Employment Agreement is determined by any court of competent
jurisdiction to be unenforceable by reason of excessive scope, geographic area,
or temporal or functional coverage, such provision will be deemed to extend only
over the maximum scope, geographic area or temporal and functional coverage as
to which it may be enforceable, and the court shall revise the restriction
contained herein to cover such maximum scope, geographic area and temporal and
functional coverage. Any provision of this Employment Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


11. Notices. Any notice required to be given or delivered to Millennium Cell
under the terms of this Employment Agreement shall be in writing and addressed
to Millennium Cell at 1 Industrial Way West, Eatontown, New Jersey [Missing
Graphic Reference]07724, Fax: 732-542-4010, Attention: Chairman of the Board, or
to such other address as shall be provided in writing to Executive. Any notice
required to be given or delivered to Executive shall be in writing and addressed
to the most recent address of Executive, as set forth in the books and records
of Millennium Cell. All notices shall be deemed effective upon personal delivery
against receipt therefor; one day after being sent by Federal Express or similar
overnight delivery; or three days after being mailed registered or certified
mail, postage prepaid, and properly addressed to the party to be notified.


12. Entire Agreement. This Agreement and the Grant Agreement contain the entire
understanding between the parties concerning the subject matter contained in
herein and therein. There are no representations, agreements, arrangements or
understandings, oral or written, between the parties hereto, relating to the
subject matter of this Employment Agreement, that are not fully expressed herein
or therein.


13. Governing Law. This Employment Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York (without regard to such
State’s conflict of laws doctrines).


14. Amendments and Waivers. The parties hereto may, by written agreement signed
by the parties, modify any of the covenants or agreements or modify the time for
the performance of any of the obligations contained in this Employment Agreement
or in any document delivered pursuant to this Employment Agreement. Any party
hereto may waive, by written instrument signed by such party, compliance by the
other party, with any of the other party’s obligations contained in this
Employment Agreement.
 
 
5

--------------------------------------------------------------------------------



 
15. No Waiver of Rights. No failure or delay on the part of any party in the
exercise of any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude other
or further exercise thereof or of any other right or power. The waiver by any
party or parties hereto of a breach of any provision of this Employment
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach hereunder. All rights and remedies existing under this
Employment Agreement are cumulative and are not exclusive of any rights or
remedies otherwise available.


16. Submission to Jurisdiction. Any and all suits, legal actions or proceedings
against any party hereto arising out of this Employment Agreement shall be
brought in any United States federal court sitting in the State of York or any
other court of appropriate jurisdiction sitting in the State of New York, as the
party bringing such suit may elect in its sole discretion, and each party hereby
submits to and accepts the exclusive jurisdiction of such courts for the purpose
of such suit, legal action or proceeding, each party hereto waives personal
service of any summons, complaint or other process and agrees that service
thereof may be made by certified or registered mail. Each party hereto hereby
irrevocably waives any objection which it may now hereafter have to the laying
of venue of such suit, legal action or proceeding in any such court and hereby
further waives any claim that any such suit, legal action or proceeding brought
in any such court has been brought in an inconvenient forum.


17. Counterparts. This Employment Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but both of which
together shall constitute one and the same instrument.


18. Construction. Whenever used in this Employment Agreement, the singular
number will include the plural, and the plural number will include the singular,
and the masculine or neuter gender shall include the masculine, feminine or
neuter gender. The headings of the Sections of this Employment Agreement have
been inserted for purposes of convenience and shall not be used for interpretive
purposes.


19. Successors. The rights and obligations of Millennium Cell under this
Employment Agreement shall be transferable to any successor thereto. The rights
and obligations of Executive under this Employment Agreement may only be
assigned with the prior written consent of Millennium Cell.


 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the day and year first set forth above.








 
H. David Ramm
/s/H. David Ramm
 




MILLENNIUM CELL INC.




By: /s/G. Chris Andersen     
Name: G. Chris Andersen
Title: Chairman of the Board
 
 
7

--------------------------------------------------------------------------------



